Title: To Thomas Jefferson from John Adams, 3 October 1785
From: Adams, John
To: Jefferson, Thomas



Dear Sir
   Grosvenor Square Octr. 3. 1785

You have undoubtedly hit upon, the true Word of the Riddle. Yet there was no riddle, nor any clear meaning. It is impossible for any Country to give to another, more decided Proofs of Preference, than our thoughtless Merchants have since the Peace given to this, in matters of Commerce. He had seen this Preference sufficiently prevail. This alone then could not be his Meaning. If he meant a political Preference, an Alliance, such as Hartley was perpetually harping upon, he will wait till Doomsday, and it will never come. We ought to have no Prefferences nor Partialities. But this must be understood upon Condition, that this Country uses us, as well as France. If she does not, I am for giving France the Preference. I would wait with Patience and give full Time to deliberate, but if finally this Court will not act a reasonable and equitable Part, I would enter into still closer and stronger connections with France, both commercial and political. I would enter into Treaty, that certain French Manufactures should pay in the U.S. but half or a quarter of the Duties imposed upon English. French ships should have priviledges from which English should be excluded, and I would enter into an Alliance, offensive and defensive. But more of this hereafter.
I went out, eight days ago, to Dr. Price to get him to have the Insurance done.
October 5. Dr. Price called upon me this morning, but had unfortunately wholly forgot the Insurance on Heudon’s Life. But I gave him an extract of your Letter to me, and promised to pay the Money for the Premium at any Moment. I am afraid that Certificates of Heudons State of Health will be required, and the Noise of Algerine Captures may startle the Insurers. The Doctor However will get it done if he can, and as low as possible.
I went to Stockdale with your Letter. He says he sent some News  Papers by Mr. Short and by a Friend since, and will send by Franks. He applied to the office, he says in Cleaveland Row but could not get them sent that way. But he will call on the Duke of Dorsett, and get his Permission. If your Correspondent at Dover however can convey them to you free of Postage you had better agree with him. But after all your surest way would be to apply to the Comte de Vergennes, or Mr. Gennet, the Premier Comis du Bureau des Interpretes. In any other way your Papers will be liable to frequent Interruptions. I found that the only sure way, in the year 1780, after many fruitless Projects and Endeavours for several months.
Yours affectionately,

John Adams

